Citation Nr: 1117722	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  97-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Richmond, Virginia


THE ISSUES

1.  Entitlement to payment for unreimbursed medical expenses for treatment by Community Memorial Hospital (CMH), CMH Emergency Physicians, and South Hill Internal Medicine for the period from February 8, 1997 to February 17, 1997.

2.  Entitlement to fee basis outpatient chelation therapy.

(The issues of entitlement to a total disability rating for compensation purposes based on individual unemployability prior to August 12, 1993, entitlement to service connection for various disabilities, and entitlement to reopening of previously denied claims for service connection for other disabilities, are addressed in a separate Board decision)


REPRESENTATION

Appellant represented by:	Robert B. Haemer, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to March 1961 and from April 1961 to August 1977.

These matters initially came before the Board of Veterans' Appeals (Board) from two separate January 1997 determinations by a Medical Administrative Service (MAS) of the Department of Veterans Affairs (VA) Medical Center (MC) in Richmond, Virginia.

In one of those determinations, the MAS found that the Veteran was not entitled to private fee basis chelation therapy.  In an April 2003 decision, the Board dismissed the Veteran's claim on the basis that it lacked jurisdiction to review a medical determination as to the appropriate mode of treatment for a particular disease.  The Veteran appealed this decision, and, in January 2006, the United States Court of Appeals for Veterans Claims (Court) vacated the decision and remanded this matter back to the Board.  In August 2006, the Board remanded the claim.

In the other determination, the MAS found that the Veteran was not entitled to reimbursement of medical expenses for treatment by CMH, CMH Emergency Physicians, and South Hill Internal Medicine for the period from February 8, 1997 to February 17, 1997.  In March 2005, the Board remanded the claim.

For the reasons discussed below, the claims for entitlement to fee basis outpatient chelation therapy and entitlement to payment for unreimbursed medical expenses for treatment by CMH, CMH Emergency Physicians, and South Hill Internal Medicine for the period from February 8, 1997 to February 17, 1997 are REMANDED to the MAS of the Richmond VAMC.  VA will notify the Veteran if further action is required.


REMAND

In its March 2005 and August 2006 remands, the Board gave detailed development instructions as to each of the above claims.  There were also numerous other claims decided and remanded by the Board to the RO, via the Appeals Management Center (AMC) in separate decisions issued at that time.  The claims file, consisting of four boxes containing nineteen claims folders, has since been returned to the Board, but none of the claims folders contains any indication as to whether the March 2005 and August 2006 remand instructions relating to these two claims were complied with.  Moreover, there is no separate file for either of the two claims.  Consequently, the Board is unable to determine whether there was compliance with its March 2005 and August 2006 remand instructions with regard to these two claims, and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

The Board notes that, although the two claims remanded herein were decided in separate Board decisions, they originated from the same VAMC and have the same docket number.  The Board has consolidated the issues addressed in the separate March 2005 and August 2006 decisions into the one decision issued herein, pursuant to the Board policy that "[a]ll issues over which the Board has jurisdiction in an individual case will be addressed in a single document that disposes of issues ripe for disposition and remands any issues requiring development or other appropriate action by the agency of original jurisdiction (AOJ)."  BVA Directive 8430, section 14(a) (Transmittal Sheet, May 17, 1999).  The Board notes that none of the exceptions listed in section 14(c) apply to the issues addressed herein, and that the exception for cases that arise from two or more AOJs is applicable to the TDIU, service connection, and reopening claims being decided in a separate Board decision at this time.  See BVA Directive 8430, section 14(c)(1).

Accordingly, the claims for entitlement to fee basis outpatient chelation therapy and entitlement to payment for unreimbursed medical expenses for treatment by CMH, CMH Emergency Physicians, and South Hill Internal Medicine for the period from February 8, 1997 to February 17, 1997, are REMANDED to the MAS of the Richmond VAMC for the following action:

1.  Send the Veteran a letter with respect to the issues on appeal that complies with the notification requirements of 38 U.S.C.A. § 5103(a).  The Veteran should be informed that any evidence and information submitted in response to the letter must be received within the appropriate timeframe.

2.  If not already accomplished since the March 2005 Board decision remanding the Veteran's claim for payment of unreimbursed medical expenses, have the Veteran's claims files, including records of treatment by Community Memorial Hospital, CMH Emergency Physicians, and South Hill Internal Medicine for the period from February 8, 1997 to February 17, 1997, reviewed by a VA physician to obtain a medical opinion as to when the Veteran's claimed medical emergency ended in February 1997; that is, when the Veteran could have been transferred to a VA Medical Center from Community Memorial Hospital.  The VA physician should consider the time and distance a transfer from CMH to the VA hospital in Richmond would have entailed.  The VA physician should provide a full rationale for his or her conclusions and indicate that the private medical records from CMH were reviewed.

3.  If not already accomplished since the August 2006 Board decision remanding the Veteran's claim for entitlement ot fee basis outpatient chelation therapy, afford the Veteran a VA examination, with an appropriate medical professional, to determine the nature and character of the Veteran's claimed heavy metal exposure condition, for which he has sought private fee-basis chelation therapy.

The Veteran's claims files should be made available to the examiner prior to the examination, and the examiner is requested to review the claims files in conjunction with the examination.  Particular attention should be addressed to the blood testing results from October 1996 and a July 2005 statement from Green B. Neal, M.D., which the Veteran has described as constituting evidence of his claimed condition.  All tests and studies that the examiner deems necessary in this case should be performed.

Based on a review of the claims files and the clinical findings of the examination, the examiner is requested to specifically state whether the Veteran actually has a current medical condition attributable to his claimed heavy metal exposure.  If there is no evidence of a current condition, this should be specifically stated by the examiner.  A complete rationale should be given for all opinions and conclusions expressed.

4.  After completion of the above development, the Veteran's claims should be readjudicated.  With regard to the claim of entitlement to fee basis outpatient chelation therapy the determination should address: (1) whether the Veteran actually has a claimed heavy metal exposure condition, and (2) whether the initial denial was based upon an individualized determination or a categorical evaluation of the treatment requested.

If upon completion of the above action any benefit sought remains denied, the separate claims folder or folders relating to these claims should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

